Exhibit 10.1

VISTEON CORPORATION 2010 INCENTIVE PLAN

TERMS AND CONDITIONS OF PERFORMANCE STOCK UNIT GRANTS

Visteon Corporation, a Delaware corporation (together with its subsidiaries, the
“Company”), subject to the terms of the Visteon Corporation 2010 Incentive Plan
(the “Plan”) and this Agreement, hereby grants to the Participant named in the
Notification Summary or Appendix to this Agreement, performance stock units
(“Performance Stock Units”) as further described herein.

1. Grant of Performance Stock Units, Target Awards and Final Awards.

The Company hereby grants to the Participant the number of Performance Stock
Units set forth in the Notification Summary or Appendix, effective as of the
date or dates (“Grant Date”) and subject to such restrictions set forth in the
Notification Summary or Appendix. The Performance Stock Units represent a target
number of shares of Company common stock to be paid (the “Target Award”) in the
event certain Performance Goals are satisfied. The actual number of shares of
Company common stock to be transferred to the Participant (the “Final Award”)
may be more or less than the Target Award, depending on the extent to which the
Performance Goals have been satisfied and the exercise of discretionary
authority by the Organization and Compensation Committee of the Board of
Directors of the Company (the “Committee”) to determine and approve Final
Awards; provided that the Committee will not exercise discretion to increase the
amount of any award that is intended to constitute qualified performance-based
compensation under Code Section 162(m). The Participant has no right to receive
any particular number of shares of Company common stock unless and until the
Committee has approved distribution of a Final Award to the Participant
following completion of the performance period set forth in the Notification
Summary or Appendix (the “Performance Period”). In the event of certain
corporate transactions, the number of Performance Stock Units covered by the
Target Award and this Agreement may be adjusted by the Committee as further
described in Section 13 of the Plan.

2. Effect of Termination of Employment.

a. Except as set forth in the remaining provision of this Paragraph 2 or as
otherwise determined by the Committee, the Participant’s Performance Stock Units
will be cancelled immediately and without notice to the Participant, and no
Final Award will be made, in the event that the Participant terminates
employment with the Company prior to the last day of the Performance Period.

b. Notwithstanding the provisions of Paragraph 2a, if the Participant is placed
on an approved leave of absence, with or without pay, the Participant will
continue to be eligible to receive a Final Award as if the Participant was
actively employed during any period of the leave.

c. Notwithstanding the provisions of Paragraph 2a, if the Participant’s
employment with the Company is terminated by reason of disability (as defined in
the



--------------------------------------------------------------------------------

Company’s long-term disability plan), death, retirement or involuntary
termination without Cause, and if the Participant had remained in the employ of
the Company for at least 180 days following the Grant Date, the Performance
Stock Units that have not previously been forfeited will vest on a pro rata
basis, based on the number of months that have lapsed following the Grant Date
in the manner set forth in the Notification Summary or Appendix. For purposes of
this Agreement, “retirement” means the Participant’s voluntary termination of
employment either (1) after attaining age 55 and completion of 10 years of
service, or (2) after completion of at least 30 years of service, regardless of
age. For purposes of this Agreement, “Cause” for termination by the Company of
the Participant’s employment shall mean (i) the willful and continued failure by
the Participant to substantially perform the Participant’s duties with the
Company (other than any such failure resulting from the Participant’s incapacity
due to physical or mental illness) after a written demand for substantial
performance is delivered to the Participant by (A) if the Participant is an
executive officer of the Company, the Board of Directors, or (B) if the
Participant is not an executive officer of the Company, the head of the
Company’s global human resources department, which demand specifically
identifies the manner in which the Company believes that the Participant has not
substantially performed the Participant’s duties, or (ii) the willful engaging
by the Participant in conduct which is demonstrably and materially injurious to
the Company, monetarily or otherwise. For purposes of clauses (i) and (ii) of
this definition, (x) no act, or failure to act, on the Participant’s part shall
be deemed “willful” unless done, or omitted to be done, by the Participant not
in good faith and without reasonable belief that the Participant’s act, or
failure to act, was in the best interest of the Company, and (y) in the event of
a dispute concerning the application of this provision, no claim by the Company
that Cause exists shall be given effect unless the Company establishes by clear
and convincing evidence that Cause exists.

3. Payment of Final Awards.

a. The Committee will determine the amount of the Final Award with respect to
the Performance Period, and the Participant will receive shares of common stock
of the Company in settlement of a Final Award, between January 1 and March 15 of
the year immediately following the completion of the Performance Period. The
number of shares of Company common stock delivered to each Participant shall
equal the number of shares included in the Participant’s Final Award, less
applicable withholding and brokerage fees associated with the sale of any shares
to pay applicable withholding. Any shares of common stock of the Company shall
be issued in book-entry form, registered in the Participant’s name or in the
name of the Participant’s legal representatives, beneficiaries or heirs, as the
case may be. The Company will not deliver any fractional share of common stock
of the Company but will pay, in lieu thereof, cash equal to the Fair Market
Value of such fractional share. Notwithstanding the foregoing, the Committee may
direct that in lieu of settlement through delivery of common stock of the
Company, the Participant’s Final Award shall be settled by a single lump sum
payment equal to the number of shares of Company common stock that would
otherwise be issued in settlement of the Final Award multiplied by the Fair
Market Value of a share of the common stock of the Company, less applicable
withholding taxes. All Performance Stock that have become vested and are settled
shall be cancelled.

 

2



--------------------------------------------------------------------------------

b. The Company may retain the services of a third-party administrator to perform
administrative services in connection with the Plan. To the extent the Company
has retained such an administrator, any reference to the Company shall be deemed
to refer to any such third-party administrator retained by the Company, and the
Company may require the Participant to exercise the Participant’s rights under
this Agreement only through such third-party administrator.

4. Dividend Equivalents.

Upon distribution of the Final Award, the Participant shall be entitled to
receive payment of the same amount of cash, subject to applicable taxes, that
such Participant would have received as cash dividends, as if, on each record
date during the period beginning on the Grant Date and ending on the date of
settlement of the Final Award, such Participant had been the holder of record of
a number of shares of common stock of Visteon Corporation equal to the number of
shares included in the Participant’s Final Award.

5. Withholding.

Upon the distribution of a Final Award, the Company may satisfy its tax
withholding obligations in any manner determined by the Committee, including by
withholding a portion of the Participant’s cash compensation or by withholding a
number of the shares of Company common stock having a Fair Market Value, as
determined by the Committee, equal to the amount required to be withheld. The
Fair Market Value of any fractional share of Company common stock remaining
after the withholding requirements are satisfied will be paid to the Participant
in cash. The Company may also require the Participant to deliver a check in the
amount of any tax withholding obligation, or to otherwise indemnify the Company,
as a condition to the issuance of any stock hereunder.

6. Conditions on Award.

Notwithstanding anything herein to the contrary, the Committee may cancel an
award of Performance Stock Units, and may refuse to settle a Final Award, if:

a. During the period from the date of the Participant’s termination of
employment from the Company to the date of settlement of a Final Award, the
Committee determines that the Participant has either (i) refused to be
available, upon request, at reasonable times and upon a reasonable basis, to
consult with, supply information to and otherwise cooperate with the Company
with respect to any matter that was handled by the Participant or under the
Participant’s supervision while the Participant was in the employ of the Company
or (ii) engaged in any activity that is directly or indirectly in competition
with any activity of the Company; or

b. The Committee determines that the Participant, at any time (whether before or
after the Participant’s termination of employment with the Company, and whether
before or after the grant of the Performance Stock Units), acted in any manner
that the Committee deems detrimental to the best interests of the Company.

 

3



--------------------------------------------------------------------------------

7. Effect of Change in Control.

Notwithstanding anything to the contrary herein, upon the occurrence of a Change
in Control, the Performance Period shall be terminated, and the Participant will
be entitled to a prorated Final Award calculated in accordance with this
Paragraph 7. The prorated Final Award shall be determined by assuming target
levels of performance or, if greater, projected performance assuming
continuation of the performance levels achieved during the portion of the
Performance Period that has been completed prior to the Change in Control;
provided, however, that to the extent that separate Performance Goals or other
measures have been established with respect to each calendar year within the
Performance Period, (a) the portion of the Final Award that relates to any
completed calendar year shall be determined based upon the actual results for
such calendar year, and (b) the portion of the Final Award that relates to any
calendar year that has not been completed as of the date of the Change in
Control will be determined by assuming target levels of performance (or if
greater, projected performance assuming continuation of performance achieved
during the portion of the calendar year in which the Change in Control occurs).
The Final Award as so determined will be prorated based upon the portion of the
Performance Period that had been completed as of the date of the Change in
Control. Distribution shall be made as soon as practicable (and not more than 90
days) following the occurrence of the Change in Control. If the Participant is
subject to another agreement governing the Participant’s employment, such other
agreement will govern the Participant’s rights with respect to the Performance
Stock Units to the extent that such agreement provides greater rights to the
Participant upon a Change in Control of the Company.

8. Nontransferability.

Except as provided in Paragraph 9 of this Agreement, the Participant has no
right to sell, assign, transfer, pledge, or otherwise alienate the Performance
Stock Units, and any attempted sale, assignment, transfer, pledge or other
conveyance will be null and void.

9. Beneficiary.

The Participant may designate a beneficiary to receive any settlement of any
Final Award that may be made on or after the Participant’s death on the form or
in the manner prescribed for such purpose by the Committee. Absent such
designation, the Participant’s beneficiary will be the Participant’s estate. The
Participant may from time to time revoke or change the beneficiary designation
without the consent of any prior beneficiary by filing a new designation with
the Company. If a Participant designates his or her spouse as beneficiary, such
designation automatically shall become null and void on the date of the
Participant’s divorce or legal separation from such spouse. The last such
designation received by the Company will be controlling; provided, however, that
no designation, or change or revocation thereof, will be effective unless
received by the Company prior to the Participant’s death, and in no event will
any designation be effective as of a date prior to such receipt. If the
Committee is in doubt as to the identity of the beneficiary, the Committee may
deem the Participant’s estate as the beneficiary, or the Company may apply to
any court of appropriate jurisdiction and such application will be a complete
discharge of the liability of the Company therefor.

 

4



--------------------------------------------------------------------------------

10. Securities Law Restrictions.

a. The Participant acknowledges that any stock that may be transferred to the
Participant in settlement of a Final Award, is being acquired for investment
purposes only and not with a view to resale or other distribution thereof to the
public in violation of the Securities Act of 1933, as amended (the “Act”). The
Participant agrees and acknowledges, with respect to any stock that has not been
registered under the Act, that (a) the Participant will not sell or otherwise
dispose of such stock except pursuant to an effective registration statement
under the Act and any applicable state securities laws, or in a transaction
which in the opinion of counsel for the Company is exempt from such
registration, and (b) a legend may be placed on the certificates for the stock
to such effect. As further conditions to the issuance of the stock, the
Participant agrees for himself or herself, the Participant’s beneficiary, and
the Participant’s heirs, legatees and legal representatives, prior to such
issuance, to execute and deliver to the Company such investment representations
and warranties, and to take such other actions, as the Committee determines may
be necessary or appropriate for compliance with the Act and any applicable
securities laws.

b. Notwithstanding anything herein to the contrary, the Committee, in its sole
and absolute discretion, may delay settlement of or transferring stock to a
Participant or the Participant’s beneficiary in settlement of a final Award or
may impose restrictions or conditions on the Participant’s (or any
beneficiary’s) ability to directly or indirectly sell, hypothecate, pledge,
loan, or otherwise encumber, transfer or dispose of the stock, if the Committee
determines that such action is necessary or desirable for compliance with any
applicable state, federal or foreign law, the requirements of any stock exchange
on which the stock is then traded, or is requested by the Company or the
underwriters managing any underwritten offering of the Company’s securities
pursuant to an effective registration statement filed under the Act.

11. Voting Rights.

The Participant shall have no voting rights with respect to the Performance
Stock Units either during the Performance Period or at any time prior to the
actual distribution of a Final Award.

12. Limited Interest.

a. The grant of the Performance Stock Units shall not be construed as giving the
Participant any interest other than as provided in this Agreement. The
Participant shall have no rights as a shareholder as a result of the grant or
vesting of the Performance Stock Units unless and until shares of common stock
of the Company are issued in settlement of a Final Award.

b. The grant of the Performance Stock Units shall not confer on the Participant
any right to continue as an employee or continue in service of the Company, nor
interfere in any way with the right of the Company to terminate the
Participant’s employment at any time.

 

5



--------------------------------------------------------------------------------

c. The grant of the Performance Stock Units shall not affect in any way the
right or power of the Company to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger, consolidation or business combination
of the Company, or any issuance or modification of any term, condition, or
covenant of any bond, debenture, debt, preferred stock or other instrument ahead
of or affecting the stock or the rights of the holders thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business or any other Company act or proceeding, whether
of a similar character or otherwise.

d. The Participant acknowledges and agrees that the Plan is discretionary in
nature and limited in duration, and may be amended, cancelled, or terminated by
the Company, in its sole discretion, at any time. The grant of the Performance
Stock Units under the Plan is a one-time benefit and does not create any
contractual or other right to receive a grant of Performance Stock Units or
benefits in lieu of Performance Stock Units in the future. Future grants, if
any, will be at the sole discretion of the Committee, including, but not limited
to, the timing of any grant, the number of shares or units to be granted, and
restrictions placed on such shares or units.

13. Consent to Transfer of Personal Data.

The Participant voluntarily acknowledges and consents to the collection, use,
processing and transfer of personal data as described in this paragraph. The
Participant is not obliged to consent to such collection, use, processing and
transfer of personal data. However, failure to provide the consent may affect
the Participant’s ability to participate in the Plan. The Company holds certain
personal information about the Participant, including the Participant’s name,
home address and telephone number, date of birth, social security number or
other employee identification number, salary, nationality, job title, any shares
of stock or directorships held in the Company, details of all options or any
other entitlement to shares of stock or units awarded, canceled, purchased,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
managing and administering the Plan (“Data”). Visteon Corporation and/or its
subsidiaries will transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of the Participant’s
participation in the Plan, and the Company may further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area, or elsewhere throughout the world, such as the United States. The
Participant authorizes them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
the Participant’s behalf to a broker or other third party with whom the
Participant may elect to deposit any shares of stock acquired pursuant to the
Plan. The Participant may, at any time, review Data, require any necessary
amendments to it or withdraw the consents herein in writing by contacting the
Company; however, withdrawing consent may affect the Participant’s ability to
participate in the Plan.

 

6



--------------------------------------------------------------------------------

14. Incorporation by Reference.

The terms of the Plan are expressly incorporated herein by reference.
Capitalized terms that are not defined in this Agreement will have the meaning
ascribed to them under the Plan. In the event of any conflict between this
Agreement and the Plan, the Plan shall govern.

15. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without reference to any conflict of laws principles
thereof.

16. Severability.

In the event any provision of the Agreement is held illegal or invalid for any
reason, the illegality or invalidity will not affect the remaining provisions of
the Agreement, and the Agreement shall be construed and enforced as if the
illegal or invalid provision has not been inserted.

17. Amendment.

This Agreement may not be amended, modified, terminated or otherwise altered
except by the written consent of Visteon Corporation and the Participant.

18. Counterparts.

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original but all of which together will constitute one and
the same instrument.

 

VISTEON CORPORATION By:  

 

Title:  

 

Date:  

 

 

7